Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 is failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim merely serves as a support for printed matter, no functional relationship exist. (see MPEP 2111.05(B))


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 1 is rejected as computer programs per se, i.e., the descriptions or expressions of the programs. Such programs are not physical "device or structure" nor are they statutory processes, as they are not "acts" being performed. The computer programs do not define any structural and functional interrelationships between the computer program and other claimed aspects of the invention which permit the computer program's functionality to be realized.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite “ Interactive technology which allows for consumers to converse with restaurant partners in order to ensure a safe, convenient and efficient dining experience; Implemented CDC complaint protocols to promote contact free take out, delivery and dine in service; Automatic instructions/prompts to consumers tailored to information entered through the application that will notify customers; To abide safety protocols when numbers are CDC complaint for customer to enter restaurant; Targets reservation date and time; Targets time of food delivery; Touch free payment methods using a variety of platforms; Built in accounting software for timely payment to restaurant partners and Independent Contractors; Built in CDC/Covid questionnaire to ensure safety; Built in questionnaire to allow for contact free application of restaurant partners and independent contractors.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (business relations). For example, the steps recited in the context of this claim encompasses the user to manually determine a a system for a touch free dine in and takout. 
This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 1 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skinner (U.S. Patent Application Publication No. 2022/0084141).

As to claim 1, Skinner teaches the web based application comprising:
Interactive technology which allows for consumers to converse with restaurant partners in order to ensure a safe, convenient and efficient dining experience; Implemented CDC complaint protocols to promote contact free take out, delivery and dine in service; Automatic instructions/prompts to consumers tailored to information entered through the application that will notify customers; To abide safety protocols when numbers are CDC complaint for customer to enter restaurant; Targets reservation date and time; Targets time of food delivery; Touch free payment methods using a variety of platforms; Built in accounting software for timely payment to restaurant partners and Independent Contractors; Built in CDC/Covid questionnaire to ensure safety; Built in questionnaire to allow for contact free application of restaurant partners and independent contractors (para 3 and 78, show that the user can order and pay anything from his personal device in order to avoid contact)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628